DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 December 2021 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application No. 14/991,307 and 14/323,163, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
The prior-filed applications do not provide adequate support to recite “a conductive carbon with polymer component” in claims 1, 9, and 17.
Further, the prior-filed applications do not provide adequate support to recite “wherein the at least one of the first and second layers comprises a piezoresistive material” in claims 4 and 12.
Therefore, claims 1-2, 4, 6-12, and 14-19 are not entitled to the earlier filing dates and thus have a filing date of 03 April 2017.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 19, the claim recites “wherein a carbon particle concentration is 19 wt.% or less” in lines 1-2. There is no support in the specification as originally filed for this limitation in the claim. Applicant points to page 33, lines 16-23 of the instant specification/[0161] of the pre-grant publication of the instant application for support. While this section of the specification provides support for the carbon particle concentration being 18-19 wt.%, this section of the specification, however, does not provide adequate support to recite “a carbon particle concentration is 19 wt.% or less”, which includes values below 18 wt.%, such as 15 wt.%, 10 wt.%, 5 wt.%, etc., for which Applicant does not have support for.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-8, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hafiz et al. (US 2016/0005509 A1, “Hafiz”) in view of Chen et al. (CN 102729562 A, “Chen”). It is noted that the teachings of Chen are based off a machine translation of the reference included with this action.
With respect to claims 1 and 8, Hafiz discloses a layered structure comprising a substrate, a first layer over the substrate, and a second layer over the first layer, wherein the substrate and the second layer are conductive material and the first layer is an insulating material and wherein each of the first and second layers are no more than one tenth of the thickness of the substrate such that the layered structure substantially maintains the size and configuration of the substrate ([0028], [0031], and [0034]). Hafiz defines “electrically conductive” as a material having a specific sheet resistance of less than 10 kΩ ([0021]). Thus, the second layer has a sheet resistance of less than 10 kΩ. Similarly, Hafiz discloses that the substrate has a sheet resistance of less than 10 kΩ ([0031]). Hafiz additionally discloses the substrate and the first and second layers are biocompatible ([0031]).
Hafiz does not disclose wherein the second layer comprises conductive carbon with polymer component, nor wherein the conductive carbon is near a percolation threshold such that electrical conductivity of the second layer increases and sensitivity to pressure of the second layer is high.
Chen teaches an electrical layer made from polyvinylidene fluoride and graphene (Abstract). The graphene is conductive and near the percolation threshold and provides a material that flexible, simple, easy to control, and low in cost ([0015]).
Hafiz and Chen are analogous inventions in the field of flexible electrically conductive layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second layer sheet having resistance of less than 10 kΩ of Hafiz to be made from polyvinylidene fluoride and graphene near the percolation threshold as taught by Chen in order to provide a conductive layer that is flexible, simple, easy to control, and low in cost (Chen, [0015]). While there may be no explicit disclosure from Hafiz in view of Chen regarding the conductivity of the second layer increases and sensitivity to pressure of the second layer is high, given that Hafiz in view of Chen discloses an identical article as that presently claimed, then it is clear that the electrical conductivity of the second layer would necessarily inherently increase and sensitivity to pressure of the second layer would necessarily inherently be high.
With respect to claim 2, Hafiz discloses wherein the substrate and first and second layers are biocompatible such that the layered structure is configured for implantation into the human body ([0031]).
With respect to claim 6, Hafiz discloses wherein the layered structure has a length defining first and second ends and wherein at least one of the first and second layers extends substantially the length of the layered structure and includes contact areas proximate to the first and second ends that are configured for attaching an electrically conducting contact ([0031] and Fig. 7).

    PNG
    media_image1.png
    358
    916
    media_image1.png
    Greyscale

With respect to claim 7, Hafiz discloses the thickness of at least one of the first and second layers is in a range from 0.05 µm to 10 µm ([0031]).
With respect to claim 17, Hafiz discloses a layered structure comprising a substrate, a first layer over the substrate, and a second layer over the first layer, wherein the substrate and the second layer are insulating material and the first layer is electrically conductive material (abstract, [0031]), wherein each of the first and second layers are no more than one tenth the thickness of the substrate such that the layered structure substantially maintains the size and configuration of the substrate ([0028], [0034]). Hafiz defines “electrically conductive” to mean having a specific sheet resistance of less than 10 kΩ ([0021]) and discloses conductive polymers ([0029]). Hafiz additionally discloses the substrate and the first and second layers are biocompatible ([0031]).
Hafiz does not disclose wherein the first layer comprises a conductive carbon with polymer component.
Chen teaches an electrical layer made from polyvinylidene fluoride and graphene (Abstract). The graphene is conductive and near the percolation threshold and provides a material that flexible, simple, easy to control, and low in cost ([0015]).
Hafiz and Chen are analogous inventions in the field of flexible electrically conductive layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrically conductive first layer of Hafiz to be made from polyvinylidene fluoride and graphene near the percolation threshold as taught by Chen in order to provide a conductive layer that is flexible, simple, easy to control, and low in cost (Chen, [0015]). While there may be no explicit disclosure from Hafiz in view of Chen regarding the conductivity of the first layer increases and sensitivity to pressure of the first layer is high, given that Hafiz in view of Chen discloses an identical article as that presently claimed, then it is clear that the electrical conductivity of the first layer would necessarily inherently increase and sensitivity to pressure of the first layer would necessarily inherently be high.
With respect to claim 19, Chen teaches the graphene is present in an amount of 0.5-3% by mass of the film (Abstract, [0008]), which falls within the claimed range.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hafiz et al. (US 2016/0005509 A1, “Hafiz”) in view of Chen et al. (CN 102729562 A, “Chen”) as applied to claim 1, and further in view of Alvarez et al. (US 2012/0312102 A1, “Alvarez”). It is noted that the teachings of Chen are based off a machine translation of the reference included with this action.
With respect to claim 4, Hafiz in view of Chen does not disclose wherein the second layer comprises a piezoresistive material.
Alvarez teaches a piezoresistive composition which decreases in resistivity as a force is applied, enhancing the conductivity of the article ([0204]).
Hafiz in view of Chen and Alvarez are analogous inventions in the field of small-scale electronic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second layer of Hafiz in view of Chen to be a piezoresistive material taught by Alvarez in order to create a force sensor capable of reading Braille so as to verify the labeling on packaging containing active ingredients or components, such as medicaments or pharmaceuticals (Alvarez [0165]), which ensures that visually impaired individuals do not take incompatible medications at the same time.
Claims 9-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hafiz et al. (US 2016/0005509 A1, “Hafiz”) in view of Chen et al. (CN 102729562 A, “Chen”) and Gruner et al. (US 2014/0042390 A1, “Gruner”). It is noted that the teachings of Chen are based off a machine translation of the reference included with this action.
With respect to claim 9, Hafiz discloses a layered structure comprising a substrate, a first layer over the substrate, and a second layer over the first layer, wherein the substrate and the second layer are conductive material and the first layer is an insulating material and wherein each of the first and second layers are no more than one tenth of the thickness of the substrate such that the layered structure substantially maintains the size and configuration of the substrate ([0028], [0031], and [0034]). Hafiz defines “electrically conductive” as a material having a specific sheet resistance of less than 10 kΩ ([0021]). Thus, the second layer has a sheet resistance of less than 10 kΩ. Similarly, Hafiz discloses that the substrate has a sheet resistance of less than 10 kΩ ([0031]). Hafiz additionally discloses the substrate and the first and second layers are biocompatible ([0031]).
Hafiz does not disclose wherein at least one of the first and second layers comprises conductive flakes embedded in a polymer binder, nor wherein the conductive flakes are a conductive carbon near a percolation threshold such that electrical conductivity of the second layer increases and sensitivity to pressure of the second layer is high.
Chen teaches an electrical layer made from polyvinylidene fluoride and graphene (Abstract). The graphene is conductive and near the percolation threshold and provides a material that flexible, simple, easy to control, and low in cost ([0015]).
Hafiz and Chen are analogous inventions in the field of flexible electrically conductive layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second layer having resistance of less than 10 kΩ of Hafiz to be made from polyvinylidene fluoride and graphene near the percolation threshold as taught by Chen in order to provide a conductive layer that is flexible, simple, easy to control, and low in cost (Chen, [0015]).
Hafiz in view of Chen does not disclose wherein the graphene has a flake shape.
Gruner teaches graphene flakes, which are made from carbon, possessing remarkable electronic properties ([0020]), i.e. are electrically conductive, and are embedded in a polymer binder such as polyvinylidene fluoride (PVDF) ([0075]).
Hafiz in view of Chen and Gruner are analogous inventions in the field of small-scale electronic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the graphene of Hafiz in view of Chen to be graphene flakes as taught by Gruner in order to provide a layer having improved fracture strength since graphene has a high fracture strength as noted by Gruner ([0020]). While there may be no explicit disclosure from Hafiz in view of Chen and Gruner regarding the conductivity of the second layer increases and sensitivity to pressure of the second layer is high, given that Hafiz in view of Chen and Gruner discloses an identical article as that presently claimed, then it is clear that the electrical conductivity of the second layer would necessarily inherently increase and sensitivity to pressure of the second layer would necessarily inherently be high.
With respect to claim 10, Hafiz discloses wherein the substrate and first and second layers are biocompatible such that the layered structure is configured for implantation into the human body ([0031]).
With respect to claim 14, Hafiz discloses wherein the layered structure has a length defining first and second ends and wherein at least one of the first and second layers extends substantially the length of the layered structure and includes contact areas proximate to the first and second ends that are configured for attaching an electrically conducting contact ([0031] and Fig. 7).

    PNG
    media_image1.png
    358
    916
    media_image1.png
    Greyscale

With respect to claim 15, Hafiz discloses the thickness of at least one of the first and second layers is in a range from 0.05 µm to 10 µm ([0031]).
With respect to claim 16, Hafiz discloses wherein the layered structure further comprises a conductive layer (see contact area 160, which is filled with conductive material [0060-0062] and Fig. 7 below). Since contact area 160 is filled with conductive material, then it would have been obvious to one of ordinary skill in the art to choose any conductive material, including a conductive carbon with polymer component, as the conductive material in order to provide a layer with desired resistance. 


    PNG
    media_image2.png
    218
    527
    media_image2.png
    Greyscale


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hafiz et al. (US 2016/0005509 A1, “Hafiz”) in view of Chen et al. (CN 102729562 A, “Chen”) and Gruner et al. (US 2014/0042390 A1, “Gruner”) as applied to claim 9 above, and further in view of Crisp (US 2010/0069813 A1). It is noted that the teachings of Chen are based off a machine translation of the reference included with this action.
With respect to claim 11, while Hafiz in view of Chen and Gruner discloses graphene flakes, Hafiz in view of Chen and Gruner does not disclose wherein the flakes are oriented to overlap each other such that the flakes maintain the conductivity of the layer even as the layered structure bends.
Crisp teaches conductive flakes oriented to overlap each other such that the conductive flakes maintain the conductivity of the layer even as the layered structure bends (Abstract, [0014], and [0024]).
Hafiz in view of Chen and Gruner and Crisp are analogous inventions in the field of small-scale electronic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductive flakes of Hafiz in view of Chen and Gruner to overlap as taught by Crisp in order to provide an implantable medical device with improved fracture strength that maintains conductivity even as the device bends.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hafiz et al. (US 2016/0005509 A1, “Hafiz”) in view of Chen et al. (CN 102729562 A, “Chen”) and Gruner et al. (US 2014/0042390 A1, “Gruner”) as applied to claim 9 above, and further in view of Alvarez et al. (US 2012/0312102 A1, “Alvarez”). It is noted that the teachings of Chen are based off a machine translation of the reference included with this action.
With respect to claim 12, Hafiz in view of Chen and Gruner does not disclose wherein at least one of the first and second layers comprises a piezoresistive material.
Alvarez teaches wherein the first layer comprises a piezoresistive material (see piezoresistive composition 101 sandwiched between electrodes 102 and 103, [0007], [0147], Fig. 1 A-1 B). The piezoresistive material decreases in resistivity as a force is applied, enhancing the conductivity of the article ([0204]).

    PNG
    media_image3.png
    301
    566
    media_image3.png
    Greyscale

Hafiz in view of Chen and Gruner and Alvarez are analogous inventions in the field of small-scale electronic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one of the first and second layers of Hafiz in view of Chen and Gruner with the piezoresistive material of Alvarez in order to create a force sensor capable of reading Braille so as to verify the labeling on packaging containing active ingredients or components, such as medicaments or pharmaceuticals (Alvarez [0165]), which ensures that visually impaired individuals do not take incompatible medications at the same time.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hafiz et al. (US 2016/0005509 A1, “Hafiz”) in view of Chen et al. (CN 102729562 A, “Chen”) as applied to claim 1 above, and further in view of Biesheuvel et al. (US 2018/0348073 A1, “Biesheuvel”). It is noted that the teachings of Chen are based off a machine translation of the reference included with this action.
With respect to claim 18, Hafiz in view of Chen does not disclose wherein a carbon particle concentration is between 18 and 19 wt.%.
Biesheuvel teaches a sensor containing conductive carbon in a polymeric material; the amount of the conductive carbon is 0.1-20% by weight ([0083]), overlapping the presently claimed range.
Hafiz in view of Chen and Biesheuvel are analogous inventions in the field of conductive carbon contained in a polymer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the content of the graphene of Hafiz in view of Chen to be in an amount, including that presently claimed, as taught by Biesheuvel in order to provide a sensor having a desired conductivity.

Response to Arguments
Due to the amendment to claims 1, 9, and 17, the previous 35 U.S.C. 103 rejections of record are withdrawn. However, all claims remain rejected under 35 U.S.C. 103 as set forth above. After updating the searches, a new reference, namely Chen, was found, which discloses having graphene in PVDF (i.e., conductive carbon in a polymer binder) near the percolation threshold and provides a material that flexible, simple, easy to control, and low in cost (Abstract, [0015]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify at least one of the first or second layers of Hafiz to be made from polyvinylidene fluoride and graphene near the percolation threshold as taught by Chen in order to provide a conductive layer that is flexible, simple, easy to control, and low in cost (Chen, [0015]). While there may be no explicit disclosure from Hafiz in view of Chen regarding the conductivity of the layer increases and sensitivity to pressure of the layer is high, given that Hafiz in view of Chen discloses an identical article as that presently claimed, then it is clear that the electrical conductivity of the layer would necessarily inherently increase and sensitivity to pressure of the layer would necessarily inherently be high.
Further, claim 19 is rejected under 35 U.S.C. 112(a) for the reasons set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN A RICE/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787